19-10926-tmd Doc#105 Filed 10/18/19 Entered 10/18/19 10:54:22 Main Document Pg 1 of
                                         6


                            IN THE UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

   IN RE:                                             §
                                                      §    CHAPTER 7
   ORLY GENGER,                                       §
                                                      §    CASE NO. 19-10926-TMD
             Debtor.                                  §

                      SAGI GENGER’S RESPONSE TO ERIC HERSCHMANN’S
                             MOTION FOR PROTECTIVE ORDER

  TO THE HONORABLE TONY M. DAVIS, U.S. BANKRUPTCY JUDGE:

           Sagi Genger (“Sagi”) files this Response to Eric Herschmann’s Motion for Protective

  Order [Doc. No. 88] and in support thereof states as follows:

                                     I.     BACKGROUND FACTS

           1.        Eric Herschmann (“Herschmann”) is Debtor’s husband, Debtor’s lawyer, and a

  party who the Ron Satija, the Chapter 7 Trustee, seeks to employ to settle claims against himself,

  his wife, his father-in-law, his law firm, Kasowitz Benson Torres LLP, and others.

           2.        Herschmann has also been extensively involved in both the litigation that affirmed

  the debt owed Sagi Genger by Debtor, as well as the post-judgment litigation. The post-judgment

  discovery has been the subject of extensive hearings by U.S. Magistrate Judge Freeman in the

  Southern District of New York. That court entered a protective order and also ordered that

  documents be produced by Herschmann and others.

           3.        Following the rendition of rulings against Debtor in New York, but prior to some

  of the rulings being finalized, she filed a bankruptcy case in Austin, claiming she located in Austin

  at some recent date which for some reason she cannot remember.




  {01519/0001/00241340.1}                            1
19-10926-tmd Doc#105 Filed 10/18/19 Entered 10/18/19 10:54:22 Main Document Pg 2 of
                                         6


                                               II.       ARGUMENT

           4.        Herschmann complains that discovery in his wife’s bankruptcy should be limited

  per the prior protective order. This complaint ignores that the filing of a bankruptcy creates a

  situation where the assets of the estate should be fully explored. The concept of property of the

  estate is quite broad and includes claims of the estate1. At issue in the New York courts was the

  question of fraudulent transfers executed by Orly Genger in favor of her father and his creditors.

  The Second Circuit and other courts have held that Orly had a claim to the proceeds of the shares

  which she monentized. Those proceeds include two notes totaling $15 million made payable to

  Herschmann’s law partner, which are directly at issue.

           5.        In recent years, the Debtor granted liens and security interests in all her assets to

  her husband and father liens, which appear to be related to documents that were back-dated by the

  Debtor, her father and her husband. The facts concerning these transactions are of interest to every

  creditor and party-in-interest in this Chapter 7 case.

           6.        Section 107 of the Bankruptcy Code sets out the a few very narrow exceptions to

  the public’s right to information concerning a bankruptcy. Those exceptions can be boiled down



  1
    Without doubt, a debtor’s honest and full disclosure is “‘essential to the administration of the bankruptcy estate.’”
  Roudebush v. Sharp (In re Sharp), 244 B.R. 889, 891 (Bankr.E.D.Mich.2000) (quoting Cohen v. McElroy (In re
  McElroy), 229 B.R. 483, 488 (Bankr.M.D.Fla.1998)). “‘The integrity of the entire bankruptcy system rests upon full
  and honest disclosure by debtors of all of their assets.’” In re Walker, 323 B.R. 188, 198 (Bankr.S.D.Tex.2005)
  (quoting Rosenshein v. Kleban, 918 F.Supp. 98, 104 (S.D.N.Y.1996)); see Schechter v. Hansen (In re Hansen), 325
  B.R. 746, 757 (Bankr.N.D.Ill.2005) (noting that “‘the very integrity of the bankruptcy court and the successful
  administration of the bankruptcy system rest upon compliance with the debtor’s obligation of disclosure’”) (quoting
  Urological Group, Ltd. v. Petersen (In re Petersen), 296 B.R. 766, 790 (Bankr.C.D.Ill.2003)). To that extent, a
  debtor “who comes to the bankruptcy court must come clean, make full disclosure of all information relevant to the
  administration, and must fully cooperate with the trustee.” U.S. Tr. v. Gardner (In re Gardner), 344 B.R. 663, 667
  (Bankr.M.D.Fla.2006) (citing Kentile Floors, Inc. v. Winham, 440 F.2d 1128 (9th Cir. 1971); N. Trust Co. v.
  GTarman (In re Garman), 643 F.2d 1252 (7th Cir. 1980)); see also In re Wimpee, 343 B.R. 845, 849
  (Bankr.W.D.Ky.2006) (“[T]he protection provided by the Bankruptcy Code was intended to aid the ‘honest but
  unfortunate debtor.’ Cohen v. de la Cruz, 523 U.S. 213, 118 S.Ct. 1212, 140 L.Ed.2d 341 (1998). As such, this
  [c]ourt expects debtors who seek such protection to deal with this [c]ourt, the [t]rustee, and all creditors with all
  candor.”; U.S. Tr. v. Halishak (In re Halishak), 337 B.R. 620, 624 (Bankr.N.D.Ohio 2005) (noting that “in exchange
  for receiving the benefits of a bankruptcy discharge, debtors are expected to fully, honestly and unconditionally
  cooperate with the bankruptcy process”).

  {01519/0001/00241340.1}                                   2
19-10926-tmd Doc#105 Filed 10/18/19 Entered 10/18/19 10:54:22 Main Document Pg 3 of
                                         6


  to a) trade secrets; b) scandalous material; or c) personal information that, if revealed, would cause

  injury (like personal identifying information). Mere embarrassment at the involvement in a

  Debtor’s finances is not a ground for protection.

           7.        Sagi Genger does not seek scandalous photos, trade secrets, or personal identifying

  information; instead Sagi Genger seeks, among other things:

                    Documents relating to why a promissory note payable by the Debtor to her husband
                     was back-dated.

                    Documents relating to why a promissory note payable by Debtor to her father was
                     back-dated (and why copies of prior notes, if they existed, were destroyed).

                    Documents relating to why proceeds of stock to which Debtor monetized her
                     interests were diverted to a litigation trust for the benefit of her father’s creditors.

                    Documents relating to why notes to Debtor are now payable to Herschmann’s law
                     partner.

  These types of documents are not confidential and do not fall within the exceptions shown in

  section 107. They relate directly to property of the estate.             All parties are entitled to this

  information in a bankruptcy.

           8.        The Protective Order entered in the Southern District of New York has been used

  to argue by Herschmann’s counsel that the Chapter 7 Trustee in this case should not be shown

  documents directly relevant to the fraudulent transfers in New York. Recently, Kasowitz opposed

  discovery with respect to Sagi’s Motion to Dismiss or Transfer Venue in the District Court action

  pending in New York. A true and correct copy of the Notice and Memorandum of Law in Support

  of Non-Party Creditor KBT’s Motion to Quash Subpoena, In re Orly Genger, Case No. 19-mc-

  459, in the United States District Court for the Southern District of New York (underlying Case

  No. from U.S. Bankruptcy Court for the Western District of Texas: 19-bk-10926-TMD), from




  {01519/0001/00241340.1}                               3
19-10926-tmd Doc#105 Filed 10/18/19 Entered 10/18/19 10:54:22 Main Document Pg 4 of
                                         6


  Kasowitz in response to discovery is attached hereto as Exhibit A. The Motion to Quash Subpoena

  has since been moved back to this Bankruptcy Court by agreement of counsel.

           9.        Sagi’s counsel has tried to resolve outstanding discovery requests with all parties.

  Counsel to Sagi emailed all counsel for available dates for deposition. No counsel responded

  except for Eric Taube, Debtor’s counsel, stating that the Debtor would be in Israel until October

  29-30, 2019 and would, therefore, be unavailable for deposition through that time. Sagi’s counsel

  is working with Mr. Taube to find agreed date for Orly Genger’s deposition. Counsel for Arie

  Genger is also working with Sagi’s counsel to identify documents that Arie Genger is willing to

  produce and an agreed date for Arie Genger’s deposition.

                                             III.     PRAYER

           WHEREFORE, PREMISES CONSIDERED, we ask that Arie Genger’s Expedited Motion

  for Protective Order be denied and for such further and other relief that Sagi Genger is justly

  entitled.

  Dated: October 18, 2019                           Respectfully submitted,

                                                    By: /s/ Sabrina L. Streusand
                                                        Sabrina L. Streusand
                                                        State Bar No. 11701700
                                                        Streusand Landon, Ozburn & Lemmon, LLP
                                                        1801 S. MoPac Expressway, Suite 320
                                                        Austin, Texas 78746
                                                        (512) 236-9901 (Telephone)
                                                        (512) 236-9904 (Facsimile)
                                                        streusand@slollp.com

                                                           John Dellaportas (admitted pro hac)
                                                           Emmet, Marvin & Martin, LLP
                                                           120 Broadway
                                                           New York, New York 10280
                                                           (212) 238-3000 (Telephone)
                                                           jdellaportas@emmetmarvin.com
                                                           COUNSEL TO JUDGMENT CREDITOR
                                                           SAGI GENGER


  {01519/0001/00241340.1}                              4
19-10926-tmd Doc#105 Filed 10/18/19 Entered 10/18/19 10:54:22 Main Document Pg 5 of
                                         6


                                   CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on October 18, 2019, a true and correct copy of the
  above referenced document was served via ECF filing and/or regular U.S. mail on the following
  parties:

           Eric Herschmann
           210 Lavaca St., Unit 1903
           Austin, TX 78701-4582

           Eric Herschmann
           c/o Raymond Battaglia
           66 Granburg Circle
           San Antonio, TX 78218-3010

           Internal Revenue Service
           Centralized Insolvency Operations
           PO Box 7346
           Philadelphia, PA 19101-7346

           Kasowitz, Benson, Torres LLP
           Attn: Daniel Benson, Esq.
           1633 Broadway, 21st Floor
           New York, NY 10019-6708

           United States Trustee
           903 San Jacinto, Suite 230
           Austin, TX 78701-2450

           Zeichner Ellman & Krause LLP
           1211 Avenue of the Americas, 40th Floor
           New York, NY 10036-6149

           Eric J. Taube
           Waller Lansden Dortch & Davis, LLP
           100 Congress Ave., Suite 1800
           Austin, TX 78701-4042

           Orly Genger
           210 Lavaca St., Unit 1903
           Austin, TX 78701-4582

           Ron Satija
           P.O. Box 660208
           Austin, TX 78766-7208



  {01519/0001/00241340.1}                         5
19-10926-tmd Doc#105 Filed 10/18/19 Entered 10/18/19 10:54:22 Main Document Pg 6 of
                                         6


           Arie Genger
           c/o Deborah D. Williamson
           Dykema Gossett PLLC
           112 East Pecan St., Suite 1800
           San Antonio, TX 78205

           Aaron M. Kaufman
           Dykema Gossett PLLC
           Comerica Bank Tower
           1717 Main St., Suite 4200
           Dallas, TX 75201

           Arie Genger
           19111 Collins Ave., Apt. 706
           Sunny Isles, FL 33160-2379

           SureTec Insurance Co.
           c/o Clark Hill Strasburger
           901 Main Street, #6000
           Dallas, Texas 75202

           Sagi Genger
           c/o John Dellaportas
           Emmet Marvin & Martin LLP
           120 Broadway, 32nd Floor
           New York, NY 10271-3291

           The Orly Genger 1993 Trust
           c/o Jay Ong
           Munsch Hardt Kopf & Harr PC
           303 Colorado Street, #2600
           Austin, Texas 78701

           Shelby A. Jordan
           Jordan Holzer & Ortiz, P.C.
           500 N. Shoreline Blvd, Suite 900
           Corpus Christi, Texas 78401


                                              /s/ Sabrina L. Streusand
                                              Sabrina L. Streusand




  {01519/0001/00241340.1}                        6
